 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    DENNIS HOF,                                              Case No. 2:18-cv-01492-RFB-GWF
 8                                            Plaintiff,
              v.
 9                                                                           ORDER
      NYE COUNTY, et al.,
10
                                          Defendants.
11

12           This matter is before the Court on Plaintiff’s Motion to Substitute Party (ECF No. 47), filed
13   on December 12, 2018 and Plaintiff’s Motion for Hearing (ECF No. 50), filed on December 13,
14   2018.   Defendants Nye County, Nye County Board of Commissioners, Angela Bello, Dan
15   Schinhofen, Timothy Sutton, Nye County Sheriff’s Office, and Sharon Wehrly filed their Non-
16   Opposition (ECF No. 51) on December 21, 2018.
17           On October 16, 2018, Plaintiff Dennis Hof died. On October 17, 2018, Defendants filed
18   their Suggestion of Death. See ECF No. 42. Plaintiffs’ counsel indicates that Mr. Hof named
19   Suzette Cole, Thomas Potter, and Mark Wray, as Trustees of Moundhouse – 2000 Trust
20   (“Trustees”) as the legal successors to his estate. Counsel for Plaintiff requests that the Trustees
21   be substituted as the proper plaintiff in lieu of Mr. Hof. Further, the Trustees request that the Court
22   issue a notice of hearing pursuant to Rule 25(a)(3) of the Federal Rules of Civil Procedure.
23   Defendants do not oppose the request for substitution and represent that they believe a hearing is
24   not necessary.
25           Rule 25(a) authorizes the substitution of proper parties if a party dies and the claim is not
26   extinguished. Fed. R. Civ. P. 25(a)(1). Any party or the decedent's successor or representative
27   may make a motion for substitution. Id. If a motion for substitution is not made within ninety
28   days after service of a statement noting the death, the action must be dismissed with respect to the
                                                           1
 1   decedent. Id. Defendants do not oppose Plaintiff’s timely motion for substitution. The Court,

 2   therefore, grants Plaintiff’s motion to substitute party and denies Plaintiff’s motion for hearing.

 3   Accordingly,

 4          IT IS HEREBY ORDERED that Plaintiff’s Motion to Substitute Party (ECF No. 47) is

 5   granted. Suzette Cole, Thomas Potter, and Mark Wray, as Trustees of Moundhouse – 2000 Trust,

 6   are substituted as the proper plaintiff in lieu of Dennis Hof.

 7          IT IS FURTHER ORDERED that Plaintiff’s Motion for Hearing (ECF No. 24) is denied,

 8   as moot.

 9          Dated this 28th day of December, 2018.
10

11
                                                           GEORGE FOLEY, JR.
12                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                       2
